Clark, C. J.,
dissenting: The will provides: “I give, bequeath and devise all the residue of my property of whatsoever kind and character, or wheresoever situated, to my wife, Ella Chitty Harper, and my three children, Catherine, Ella, and James, each to take a one-fourth share, thereof.”
A section in the codicil provides: “In the event my wife, Ella C. Harper, shall remarry after my death, and during the minority of either of my children by her, their the share of my estate given to her by my said will shall be equally divided among my three children, Catherine, Ella, and James, in addition to the share given them by my said will.”
*311I cannot concur in so much of the opinion as holds that the forfeiture imposed by the codicil upon the devise above set out to the wife, should she marry before the youngest child becomes of age, is valid, because:
1. It is not necessary to pass upon the point in this case, and therefore it is obiter and cannot have any valid force and effect as a precedent.
2. The precedents, in declaration of a sound public policy are quite uniform that while a devise to a wife “during widowhood” or “so long as she shall remain unmarried” is valid, a devise to her absolutely with a clause of forfeiture in event of her remarriage is a. nullity. The difference is not a mere technicality, or an attenuated distinction, but is founded upon sound reason and public policy. In re Miller, 159 N. C., 123. When the devise is made to the wife with the limitation that it is during widowhood or'so long as she shall remain a widow, she can make her election whether to take the devise or her dower, whichever is the larger provision, but when possibly a larger amount is devised to her absolutely, with a provision of forfeiture in case of remarriage, she will be induced to take the devise, not having at that time naturally any thoughts of remarriage. But should circumstances alter, or if she should subsequently find her affections engaged the forfeiture will then be called into existence. It is not public policy to discourage marriages, but the contrary. The authorities making the above distinction are numerous. “A gift in general restraint of marriage is void whether a gift over accompanies it or not.” Schouler on Wills (2 Ed.), sec. 603 and notes; 2 Jarman Wills, sec. 45. To same purport 40 Cyc., 1699, and numerous cases there cited in notes. The distinction is made between a conditional limitation which is held valid and a forfeiture which is invalid.
• That this distinction is founded upon a sense of natural justice and a sound public policy is shown by the fact that while the statutes allotting dower to the widow for her support generally restrict the allowance to her life, there has been not a single country or State which has ever been cruel enough to women, or deemed it sound public policy, to provide for the forfeiture of dower on remarriage of the widow. What has ever been considered contrary to public policy and unjust in the statute must be the same in a devise, and therefore the decisions “which have held that where the devise is taken in lieu of dower any provision for forfeiture upon remarriage is invalid are in accordance with public sentiment of justice to the woman and the welfare of the State.
Restraints úpon marriage are disfavored because of the tendency to restrict increase of population and encourage immorality, besides there is the injustice of the imposition upon the living of the will of the dead as a guide of conduct. This is so held in Gard v. Mason, 169 N. C., 508; Watts v. Griffin, 137 N. C., 572.
*312There is no decision in this State contrary to what is said above. Decisions on both sides pro and con, as on nearly every proposition, can be found elsewhere, but no statute can be found anywhere validating a forfeiture of an estate by the widow for remarriage.
The history of the law shows that in nearly every instance discrimina-tions against women have been created by the courts, especially by the purely judge-made law styled the “common law,” and rarely by statute.
The poet of the democracy of justice and equality of opportunity and right to all, Robert Burns, said: “Man to man so oft unjust, is always so to woman.” In India, where the wife was deemed entitled to existence only as an attendant and appendage of the husband, she was doomed to suttee — to be burnt alive upon the funeral pyre of the husband — till this was abolished by the British. There is but a difference in degree, not in principle, if the dead hand of the husband can reach out of the grave and can take from his widow by a clause of forfeiture the property he devised her in fee — in lieu of the dower the law gave her, without liability to forfeiture — for the offense of marrying again.
Governor Swain, in his address at Tucker Hall, said: “Four-fifths of the wills that I have had occasion to construe give to the ‘dear wife’ a portion of the estate, pared down to the narrowest limit that the law will allow, ‘during life or widowhood.’ So universal and inveterate is this phraseology that a somewhat famous parson in the county of Gates, some years ago at the funeral of her husband, poured forth a most fervent supplication that the bereaved wife might ‘be blessed in her basket and her store, during life or widowhood.’ ”